UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


EQUAL EMPLOYMENT OPPORTUNITY         
COMMISSION,
               Plaintiff-Appellee,
                v.                            No. 00-2058

MEGA CONTRACTORS, INCORPORATED,
             Defendant-Appellant.
                                     
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
           Richard L. Williams, Senior District Judge.
                         (CA-99-798-3)

                     Argued: April 3, 2001

                     Decided: May 7, 2001

  Before WILKINSON, Chief Judge, WILLIAMS, Circuit Judge,
     and Frederic N. SMALKIN, United States District Judge
       for the District of Maryland, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Steven David Brown, WILLIAMS, MULLEN, CLARK
& DOBBINS, P.C., Richmond, Virginia, for Appellant. Julie Loraine
Gantz, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
Washington, D.C., for Appellee. ON BRIEF: King F. Tower, Aaron
S. Walters, WILLIAMS, MULLEN, CLARK & DOBBINS, P.C.,
2             EEOC v. MEGA CONTRACTORS, INCORPORATED
Richmond, Virginia, for Appellant. C. Gregory Stewart, General
Counsel, Philip B. Sklover, Associate General Counsel, Vincent J.
Blackwood, Assistant General Counsel, EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION, Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   This case requires us to decide if the district court abused its discre-
tion in declining to award attorneys’ fees to a prevailing defendant in
a Title VII suit. Finding no abuse of discretion, we affirm.

   Mega Contractors is a construction company that, among other
things, manufactures asphalt. Al Tucker, an African American, was
hired in August 1996 by Mega as the plant operator for the Skippers,
Virginia asphalt plant. Tucker was terminated in October 1997 and
filed a Title VII complaint with the Equal Employment Opportunity
Commission (EEOC) in July 1998.

   In August 1998, Mega responded to the EEOC’s request for infor-
mation. In that response, Mega explained that Tucker had been
released due to lack of work resulting from the winter shutdown of
the Skippers plant. In subsequent correspondence with the EEOC,
Mega twice reiterated that Tucker was released due to lack of work.
In April 2000, however, Mega came forward with a new explanation.
Mega now claimed that Tucker was fired because of poor perfor-
mance. Specifically, Mega claimed that Tucker had failed to ade-
quately respond to an incident in October 1997 and that this had
resulted in the loss of use of one of the two silos at the plant.

   The EEOC believed this new justification, coming deep into the lit-
igation and nineteen months after the initial explanation, raised the
             EEOC v. MEGA CONTRACTORS, INCORPORATED                     3
possibility that both explanations were pretextual. Moreover, during
its investigation, the EEOC uncovered other evidence that it believed
supported Tucker’s charge of racial discrimination. The EEOC thus
filed suit, alleging that Mega violated Title VII by terminating and
failing to rehire Tucker because of race. The district court denied
Mega’s motion for summary judgment. It also denied Mega’s motion,
filed at the close of the EEOC’s evidence, for judgment as a matter
of law. According to the district court, the shifting explanations pro-
vided by Mega suggested this was "a classical pretextual case." The
district court later denied Mega’s renewed motion for judgment as a
matter of law and sent the case to the jury. The jury returned a verdict
for Mega.

   After the verdict was returned, Mega filed a motion for attorneys’
fees. The district court denied this motion. According to the court,
Mega was not entitled to an award of fees because the EEOC’s case
was not "frivolous, unreasonable, or without foundation." Christian-
burg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978) (setting forth
the standard for awarding fees). In support, the district court found
that although the jury ultimately ruled for the defendant, "there was
sufficient evidence for a reasonable factfinder to have rejected the
defendant’s nondiscriminatory explanation." This appeal followed.

   It is axiomatic that a district court’s decision regarding an award
of attorneys’ fees is reviewed for abuse of discretion. See Hitachi
Credit America Corp. v. Signet Bank, 166 F.3d 614, 631 (4th Cir.
1999); Arnold v. Burger King Corp., 719 F.2d 63, 66 (4th Cir. 1983)
("[A]ssessment of frivolousness and attorneys’ fees are best left to the
sound discretion of the trial court after a thorough evaluation of the
record and appropriate factfinding."). This deference arises out of the
realization that the "district court is in the best position to review the
factual circumstances and render an informed judgment as it is inti-
mately involved" with the proceedings in the case. Blue v. U.S. Dep’t
of Army, 914 F.2d 525, 538 (4th Cir. 1990) (internal quotations omit-
ted).

  Here, the district court denied a motion for summary judgment and
two motions for judgment as a matter of law. More importantly, after
presiding over the trial and hearing all of the evidence, the court
believed that a reasonable jury could find for the plaintiff. We are not
4            EEOC v. MEGA CONTRACTORS, INCORPORATED
prepared to second-guess the district court’s first-hand evaluation of
the evidence. Under such circumstances, we cannot say that the dis-
trict court abused its discretion in declining Mega’s request for fees.
Accordingly, the judgment of the district court is

                                                         AFFIRMED.